Exhibit [Letterhead of CRAVATH, SWAINE & MOORE LLP] March 25, 2009 Citibank Credit Card Issuance Trust $3,000,000,000 Floating Rate Class 2009-A1 Notes of March (Legal Maturity Date March Citiseries Ladies and Gentlemen: We have acted as special Federal tax counsel for Citibank (South Dakota), National Association in connection with the issuance and sale of $3,000,000,000 aggregate initial principal amount of Floating Rate Class 2009-A1 Notes of March 2012 (Legal Maturity Date March 2014) (the “Notes”) of the Citiseries.The
